471 U.S. 147 (1985)
RAMIREZ
v.
INDIANA
No. 84-5059.
Supreme Court of United States.
Argued March 19, 1985
Decided April 1, 1985
CERTIORARI TO THE COURT OF APPEALS OF INDIANA
Kenneth F. Ripple, by appointment of the Court, 469 U.S. 1015, argued the cause for petitioner. With him on the briefs were David T. Link, Douglas W. Kenyon, Mollie A. Murphy, and Richard S. Myers.
William E. Daily, Deputy Attorney General of Indiana, argued the cause for respondent. With him on the brief were Linley E. Pearson, Attorney General, and Lisa M. Paunicka, Deputy Attorney General.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.